Citation Nr: 0802438	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to July 22, 1993 for 
the grant of service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel

INTRODUCTION

The veteran served on active military duty from March 1970 to 
November 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

At the April 2007 Board hearing, the veteran raised the issue 
of clear and unmistakable error in the July 1989 rating 
decision denying service connection for post traumatic stress 
disorder (PTSD).  This issue is referred to the RO for action 
deemed appropriate. 


FINDINGS OF FACT

1.  In March 1994, the RO granted service connection for 
PTSD, and assigned a 50 percent evaluation, effective July 
22, 1993.  The veteran did not appeal this decision.

2.  In July 2003, the veteran filed a claim for entitlement 
to an effective date prior to July 22, 1993 for service-
connected PTSD.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to July 
22, 1993 for the grant of service connection for PTSD is 
dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  

In April 1989, the veteran filed a claim for entitlement to 
service connection for PTSD.  In July 1989, the RO denied the 
veteran's claim.  The veteran did not file a notice of 
disagreement regarding the rating decision and the July 1989 
RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

On July 22, 1993, VA received the veteran's claim to reopen 
the issue of entitlement to service connection for PTSD.  In 
a March 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective July 22, 1993.  The veteran did not appeal this 
decision and the decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In July 2003, the veteran filed a claim 
for entitlement to an earlier effective date.

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on clear and unmistakable error (CUE).  See 
Rudd, 20 Vet. App. at 299.  Free-standing earlier effective 
date claims that could be raised at any time are 
impermissible because such claims would vitiate decision 
finality.  Rudd, 20 Vet. App. at 300.  Accordingly, where a 
free-standing earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Rudd, 20 Vet. App. at 
300.  

Here, the veteran's claim for entitlement to an earlier 
effective date was filed after a rating decision was final 
and the claim did not allege CUE in the March 1994 rating 
decision.  Accordingly, it is a free-standing earlier 
effective date claim and the Board must dismiss the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding 
that plain statutory language is applied unless it creates 
absurd results).


ORDER

The claim of entitlement to an effective date prior to July 
22, 1993 for the grant of service connection for PTSD is 
dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


